         Case 6:21-cv-00665-ADA Document 22 Filed 09/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 VOIP-PAL.COM, INC.
                                                   CIVIL ACTION NO. 6:21-cv-665-ADA
               Plaintiff,

       v.                                          JURY TRIAL DEMANDED

 FACEBOOK, INC. and WHATSAPP, INC.,

               Defendants.


                   NOTICE OF AGREED EXTENSION OF DEADLINE

       Plaintiff VoIP-Pal.com, Inc. (“VoIP-Pal”) notifies the Court that the Parties have agreed to

extend the deadline for VoIP-Pal to file a response to Defendants’ Motion to Dismiss (Dkt. No.

19) from September 21, 2021 up to and through September 28, 2021.

       Dated: September 17, 2021

                                             Respectfully submitted,


                                             By: /s/Lewis E. Hudnell, III
                                             Lewis E. Hudnell, III
                                             lewis@hudnellaw.com
                                             Nicolas S. Gikkas
                                             nick@hudnelllaw.com
                                             Hudnell Law Group P.C.
                                             800 W. El Camino Real Suite 180
                                             Mountain View, California 94040
                                             T: 650.564.3698
                                             F: 347.772.3034

                                             ATTORNEYS FOR PLAINTIFF
                                             VOIP-PAL.COM, INC.
         Case 6:21-cv-00665-ADA Document 22 Filed 09/17/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of the forgoing NOTICE OF AGREED
EXTENSION OF DEADLINE via the Court’s CM/ECF system pursuant to the Federal Rules of
Civil Procedure and Local Rule CV-5(b)(1) this 17th day of September, 2021.

                                       By: /s/Lewis E. Hudnell, III
                                          Lewis E. Hudnell, III
                                          lewis@hudnelllaw.com
                                          Hudnell Law Group P.C.
                                          800 W. El Camino Real Suite 180
                                          Mountain View, California 94040
                                          T: 650.564.3698
                                          F: 347.772.3034




                                              2
